Title: To James Madison from Josef Yznardy, 4 March 1808
From: Yznardy, Josef
To: Madison, James



Honored Sir,
Consular Office of the United States Cadiz March fourth 1808.

Permit me Sir to apologize for molesting your attention so frequently, but considering that I am under a precise necessity to defend myself against the machinations of my persecutor Mr. Meade, by whose influence alone I am wrongly involved and d.
The Schooner Lucana of Boston from Philadelphia to Lisbon not being permitted to enter by the British Squadron was forced to look for another Port ing a Strong Gale which shattered her much & was cast away on the Coast called  12 miles distant from any Town, on the Night of the 2d. January last.
A few hours after the Vessel struck Mr. Matheo Gomez a resident at Tarifa dispatch’d me an Express with advice of the misfortune and began making the Salvage.  At the return of the Express I appointed him my Agent obtaining the necessary protection from the General of the Province.  me the better part of the Cargo was saved consisting of Flour & Butter considerably damag’d I wrote several Letters to the Captain to leave the Salvage to the care of my Agent, deliver him the papers belonging to the Schooner, and extend his Protest, and that I would advertise the Cargo &  for Sale agreable and conformable as the Laws of the Country permitted, which does not allow any person to interfere in the like transactions but the Consuls or their Agents.
A few days after appeared on the beach a Clerk of Mr. Meade with a Youngman saying he was a Supercargo with whom the Captain joined and treated Mr. Gomez in a low manner and not permitting him to proceed in the business, and would not, either by fair words & persuasions deliver the Papers, nor give proofs, but began to dispose of part of the property, to which  ered with the protection of the Governor at Tarifa, & made a proper Inventory; considering the longer said property remain’d on the beach would prejudice the Concerneds, I advertised it for Sale in a legal manner, which took place on the 30. ultimo, with the same  & rectitude as I have always operated in such cases since the Office is under my charge. The proceeds has been deposited in my Chests.  After all was concluded the Supercargo came round here, complaining bitterly of the Conduct of Mr. Gomez, saying that if he was left to operate as he pleased, the Sale would amount to much more, and that as Consignee he was plundered of his property; I asked him where he had the vouchers to prove the same.  He said he had enter’d a Protest, and that he would publish the transaction in America &  me th I answer’d with all Kind of moderation that such Proofs were to be made here, as otherwise  could not hear evidence.  I demanded of him the Invoice and instructions from the Shippers but he did not think proper to give me the least Satisfaction; the day following he demanded of me the Nett proceeds which was near twelve thousand dollars, and my Answer was that when he satisfied me that he was sufficiently empower’d, it would be delivered; then he exhibited to me a Bill Lading  Enquiring of him if the Captain had made a Protest, he replied he  I told him untill he presented to me proper Vouchers I would not deliver him the pro I wanted to Know if the property was insured & if he wished to make an abandonment
From the 8th. untill this day this Youngman has been constantly plaguing me on the same When the Process came from Tarifa joined to it a Charterparty from the Shippers & a Bill of Lading by which appears the Cargo Consigned to him, and without entering into further Questions I offered him the Nt. Proceeds, to prove that my intentions never were to hold them and not Knowing whether he remaind satisfied, and the Mate and three Sailors belonging to the Schooner having come round here, I thought proper to demand before the Lord Mayor  of the manner in which Mr. Gomez conducted himself, to free me from any Responsibility of which declarations I enclose a legal Copy Marked A remaining with the Original.  Under B. a Copy of the 7th. Article of the Convention respecting the priviledges granted to the French & American Consuls in this Kingdom & by which I govern my opperations.  Of course the Law of the U. S. respecting Consuls & V. Consuls has no force as I have m long ago to that Office.  Under C will be found a Copy of the Process made at  appearing by the same that the Supercargo has bid twice at the Sale, and also one Burlini an Agent for Mr. Meade; which proves that when they did not bid more it was because the articles did not deserve it; Said Process contains every transaction & ligi in one form, which I enclose with the only view to prove my conduct in every respect & satisfy you Sir, as I am not to fear any other; advising the Shippers Messrs. English and land of Philadelphia that they will find those Documents at that Office.
Mr. Meade afew days ago brought himself in to an ugly and disagreable situation (in the Smuggling business) and notwithstanding that the Goods were found in his Stores, he gave very  and low words to the Commandant of the Revenue who is a Captain of a Frigate. In consequence orders were given to Embargo his House, Books & Papers & he lodged in the Castle, for which purpose they wanted that I should assist, but could not, being Sick.  My Agent Mr: M.Cann went and obtained that the orders should not be executed, all which has been granted & responded on my behalf, and is in recompense of the treatment I have received from him.  I hope the business will be settled with the loss of the goods say 13000. pounds Cinnamon Cocoa and Charges; be pleased Sir to remember what I mentioned when Commodore Campbell of the Constitution was here in July 06.
I repeat Sir that it griefs me to a high degree to be so molesting but I am sure you will pardon me, and that my Conduct merits & will merit your approbation, and the proceedings will satisfy that this office nor the Ports belonging to its Districts is d; assuring you Sir that if the Wreack &ca. had not been interfered by me, the Underwriters I know for certain the property is Insured) would have suffer’d almost atotal loss; and that yo the neat proceeds will satisfy the Concerneds of my legal and upright management.  With Sentiments of high Consideration and Respect, I am Honored Sir, Your most obedt. Hble. Servant

Josef Yznardy

